LEHAN, Acting Chief Judge.
The ex-wife appeals from the trial court’s order denying her motion to dismiss for lack of subject matter jurisdiction the motion of the ex-husband to enforce shared parental responsibility. From a time before the parties’ 1984 Florida divorce she has been a resident of New York where she has lived with the parties’ two children, one of which was born there.
We reverse. See Sperry v. Sperry, 530 So.2d 1043 (Fla. 2d DCA 1988); Howard v. Howard, 509 So.2d 1260 (Fla. 2d DCA 1987); Prickett v. Prickett, 498 So.2d 1060 (Fla. 5th DCA 1986). Those cases amply explain the controlling provisions of the Florida Uniform Child Custody Jurisdiction Act, chapter 61, Florida Statutes (1989), under circumstances sufficiently similar to those of this case.
Reversed and remanded with directions that the husband’s petition be dismissed.
FRANK and PATTERSON, JJ., concur.